DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2021 has been entered.
 Information Disclosure Statement
3.	The information disclosure statements (dated March 10, 2021 and May 18, 2021) were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The statements were considered.  Signed copies of form 1449 are enclosed herewith.
Response to Amendment
4.	The amendments to the claims filed on March 10, 2021 have been fully considered.  The amendments are sufficient to overcome all outstanding grounds of rejection which are withdrawn.
5.	Applicants have amended the independent claim to include all limitations of previously searched and examined claim 3.  Therefore, all product claims (3-16, 18, 24 and 25) have been searched and examined.
EXAMINER’S AMENDMENT
6.	Authorization for this examiner’s amendment was given in an interview with Mary Chlebowski on May 21, 2021.
The application has been amended as follows: 


Claims 19-21, 23 and 25.		Cancel
REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance:  the claimed products are novel and nonobvious over the prior art.  The point of novelty includes the Markush formula (I-A) in combination with the definition of the variables including at least that of SERM-F.  The closest reference can be considered to be, for example, RN 1861739-57-2 (
    PNG
    media_image1.png
    113
    218
    media_image1.png
    Greyscale
).  The reference differs from the instant claims in at least the structure associated with SERM-F.  Neither the reference nor the state of the art teach or suggest the structural modifications to arrive at the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/           Primary Examiner, Art Unit 1626